The opinion of the court was delivered by
Nichoi.ls, 0. J.
Appellant states that she is a legatee under the Zengle will, but she does not mention the amount of her legacy, nor that of the ultimate interest, real or supposed, in that succession, which would be affected by the reversal of the judgment appealed from.
The various attorneys who signed the acceptance of service and waiver of citation do not state in whose behalf they did so. A reference made by ourselves to the Zengle will shows that appellant was' a special legatee under it to the extent only of one thousand dollars. What her situation would be were the residuary clause in the will maintained, we can not say nor have we been shown. Another matter has attracted our notice. It is the fact that appellant was a party to and represented in the suit which resulted in 1891 in the judgment appealed from.
We can not consent to the looseness with which this appeal has been brought before the court. Were we to proceed tb judgment in this matter we feel that we would be on uncertain ground, both as *144to our jurisdiction as to amount and as to whether all parties whose rights are to be affected are before the court; besides this, the right of appeal of this emancipated minor, at this late date, under the circumstances of this case, is by no means certain. There has been no motion made to dismiss, but as matters stand, and with the lights before us, the only disposition we can make at present of the appeal is to dismiss it.
It is hereby ordered and decreed that the appeal taken herein be-' and the same is hereby dismissed. -
Miller, J.', recused. ‘